number release date id office uilc cca_2009010610074329 ---------------- from -------------- sent tuesday january am to ----------------- cc subject re pages hello yes we denied taxpayer's request to deduct the costs under sec_193 there were two types of costs involved in the request -- costs related to the acquisition of co2 wells and costs related to drilling of co2 wells we said that costs related to drilling co2 wells are allowed as deduction under sec_616 and thus may not be deducted under the acquisition costs of co2 wells are not allowed as deduction under because the deduction is limited to the costs of tertiary injectants actually injected during that taxable_year the total amount of acquisition costs relate to co2 that the taxpayer will inject over multiple years in its tertiary_recovery_method --------
